Citation Nr: 1522439	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  03-11 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	D.L. Bonner, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Appellant had active military service from November 1955 until November 1957. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for Type II diabetes mellitus.  This case was most recently before the Board in November 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the prior remand, in an August 2013 RO email it was indicated that VA "have received a response from NPRC and they found some morning reports and sent them by UPS this morning.  Once we receive the records another decision will be based on these records."  It does not appear that such records have been associated with the claims file.  The Board requested that the RO clarify which records, if any, were received and referenced in the August 12, 2013 RO email communication.  In reviewing the record including the December 2014 supplemental statement of the case (SSOC), there is no reference to development that was taken to clarify whether there are outstanding records.  Further documentation is needed.  

A VA examination was conducted in April 2014.  The medical examiner determined that the Appellant's diabetes mellitus was unrelated to military service.  In reporting the rational, the examiner indicated that the Appellant had not been exposed to Agent Orange during his military service.  However, the possibility of the Appellant's exposure to Agent Orange while in Germany has not been fully developed by VA sources.  Further investigation is needed. 

Also in this regard, a review of the record shows that the Appellant has not reported specific details in regard to his inservice treatment  for diabetes (if any); nor has he given specific details regarding his exposure to Agent during his time in Germany, although the Board has requested such details. (See May 2004 Board Remand and August 2013 duty to assist letter).  While VA has a statutory duty to assist the Appellant in developing evidence pertinent to a claim, the Appellant also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).   Therefore, the Appellant should provide a detailed account regarding any treatment for diabetes mellitus during service and his exposure to Agent Orange.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send to the Appellant and his representative a letter requesting that he provide additional, more specific information regarding any treatment for diabetes mellitus during service he may have received as well as the date and location of his alleged exposure to herbicides in service.  He should provide a specific time frame within 90 days.

2.  The RO should identify the records, if any, referenced in the August 12, 2013 RO communication and associate them with the record regarding morning reports that pertain to the 86th Reconnaissance Battalion from November 1955 to November 1957.  Regardless, the AOJ should obtain all morning reports.  

3.  Thereafter, attempt to verify the claimed exposure to herbicides (to include Agent Orange) through the appropriate agency including U.S. Army and Joint Services Records Research Center (JSRRC).  Specifically, the RO should send a request to JSRRC for verification as to whether the Appellant was potentially exposed to an herbicide agent while stationed at Darmstadt and/or Bremerhaven, Germany while serving with the BTRY C 55RD FA BN from July 12, 1956 to October 30, 1957.  Any response from JSRRC (positive or negative) should be associated with the claims file.

If there is insufficient information to verify exposure to herbicides, the AOJ must issue a formal finding outlining the steps taken to assist the Appellant.  The Appellant should be notified of VA's inability to verify his exposure to herbicides in service.

4.  If, and only if, additional records are obtained, the AOJ should make arrangements for the Appellant's claims folder to be forwarded to the examiner who provided the April 2014 opinion (or, if unavailable, to another appropriate VA reviewer) in order to review the claims folder, to include any additional evidence.  In an addendum, the reviewer should provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or better) that the Appellant's diabetes mellitus is the result of military service to include exposure to Agent Orange.

5.  Thereafter, the RO should readjudicate this claim.  If the benefit sought on appeal remains denied, the Appellant and the Appellant's attorney should be provided a SSOC.  An appropriate period of time should be allowed for response.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




